The Court remanded "this case for entry of an Opinion and Award upholding the Opinion and Award of Deputy Commissioner Garner filed 15 April 1991", and specifically rejected cross-assignments of error presented by the defendants on the appeal because the "only basis offered" for them concerned the jurisdictional issue decided in plaintiff's favor.
Plaintiff's counsel petitions for approval of an additional fee of $5,000.00 for his efforts before the Full Commission and Court of Appeals, presenting a contract that anticipates such an additional fee, and states that he has expended 115 hours on these appeals, that his present hourly rate is $125.00 and that plaintiff agrees that such a fee would be reasonable.
Plaintiff has requested interest on the award, to which he is entitled "from the date of the initial hearing on the claim". N.C. Gen. Stat. § 97-62.2.  The Deputy Commissioner concluded the taking of evidence with receipt of stipulated medical records on March 1, 1991.
Wherefore it is ORDERED:
1. Defendants shall pay temporary total disability benefits for all of the time plaintiff missed from work from the date of the injury by accident, up to and including February 29, 1988, at the rate of $180.00 per week, in lump sum, subject to the attorney fee hereinafter approved.  N.C. Gen. Stat. § 97-29.
2. Defendants shall pay plaintiff 180 weeks of permanent partial disability benefits at the rate of $180.00 per week, in lump sum, in respect to the 75% permanent partial impairment of her right arm as a result of her injury by accident, subject to the attorney fee hereinafter approved.  N.C. Gen. Stat. §97-31(13).
3. An attorney's fee in the amount of 25% of the above compensation, plus an additional $5,000.00, is hereby approved for valuable services rendered by plaintiff's counsel of record. Said fee shall be deducted from the award and paid directly to plaintiff's counsel.
4. Defendants shall pay directly to plaintiff interest at the judgment rate of 8% per annum from March 1, 1991 until payment on the temporary total benefits herein awarded and so much of the permanent partial benefits as accrued between February 29, 1988 and March 1, 1991, and on the remaining permanent partial benefits from the dates those payments came due until fully paid.  No deduction shall be made from interest for the attorney fee.  N.C. Gen. Stat. § 97-86.2.
5. Defendants shall pay all medical compensation expenses incurred by the plaintiff as a result of her injury when the bills for same have been submitted to, and approved by, the Industrial Commission.  N.C. Gen. Stat. § 97-25.
6. Defendants shall pay an expert witness fee in the amount of $300.00 to Dr. Gary A. Poehling.
7. The defendants shall bear the costs.
                                  S/ _____________ J. RANDOLPH WARD COMMISSIONER
CONCURRING:
S/ ________________ J. HOWARD BUNN, Jr. CHAIRMAN
S/ ________________ JAMES J. BOOKER COMMISSIONER